At this term, without being warned to appear, the defendant, William, Hammond, of Baltimore County, voluntarily came into Court by his attorney, (by and with the consent of the plaintiff,) and confessed effects of the said De Drusina, &c. in his hands, to the amount of 400/. current money, and judgment of condemnation was thereupon entered against him, &c.
Afterwards, on the 29th of October, 1792, the defendant brought a writ of error, and the judgment of the General Court was reversed in the Court of Appeals at June term. 1794.